Citation Nr: 1635368	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.  

2.  Entitlement to service connection for a dental disability for compensation purposes.  

3.  Entitlement to service connection for sinus disability, to include sinusitis.  

4.  Entitlement to service connection for a respiratory disability.  

5.  Entitlement to service connection for a testicular disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1984 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Houston, Texas has jurisdiction over the appeal.  

In March 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board has combined the Veteran's claims for entitlement to service connection for a left eye scar and vision problems into one claim for a bilateral eye disorder, as reflected on the title page.

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. 
§ 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the corresponding VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the Veteran's claim for a dental disability stems from an adverse determination on the issue of service connection for a dental disability for the purpose of compensation by the RO, the appeal is limited to that issue.  The claim of entitlement to service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is therefore referred to the Agency of Original Jurisdiction (AOJ), for additional referral to the appropriate VAMC.  

In April 2015 and May 2015, the Veteran raised issues including whether new and material has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD); entitlement to service connection for sleep apnea; entitlement to service connection for a neurological disorder; and entitlement to a compensable rating for bilateral hearing loss.  See April and May VA Forms 21-526EZ.  Those issues are not before the Board at this time and are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to service connection for sinus, respiratory and testicular disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Neither a left eye scar nor an eye disability manifested by blurriness and tearing was incurred in service and did not otherwise have their onset in service; there are no other documented bilateral eye disabilities.  

2.  The Veteran does not have a dental disability for which service connection may be granted for compensation purposes.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).  

2.  The criteria for entitlement to service connection for dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Bilateral Eye Disability

The Veteran contends that he has a scar of the left eye that is related to service.  He specifically maintains that he was punched in the left side of the face during service and sustained a cut above his left eye, as well as black eye.  The Veteran reports that he required butterfly stiches at that time.  He states his left eye is still very sensitive, and he currently has a one and a half inch scar.  He also states that he has current vision problems such as blurriness, tearing and a lazy eye from this incident.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).



Regarding the first element of service connection, current disability, post service private treatment and VA records do not refer to any treatment for any bilateral eye disability or notation of a left eye scar.  However, as the Veteran is competent to report a left eye scar, as well as symptoms such as blurriness and tearing, the Board will concede a current disability.  The Board emphasizes that there are no other diagnosed eye disorders.  In this regard, refractive error of the eye is not considered a disease or injury for VA purposes, and provides no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9. 

Regarding element two, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records do not show complaints, findings, or diagnoses of a scar of the left eye, any receipt of stitches for a cut above the left eye, or any complaints of blurriness or tearing.  The Veteran denied any eye trouble during his April 1984 enlistment examination.  The report noted that the Veteran had 20/30 distance vision in his right eye corrected to 20/20 vision and that he had 20/20 distance vision in his left eye.  It was also noted that the Veteran had 20/20 near vision in his right eye and in his left eye.  His general eye evaluation was normal.  An optometry department treatment record, apparently dated in October 1984, indicated that the Veteran had 20/20 vision and that no prescription was needed.  A February 1985 record noted that the Veteran reported that he did not wear glasses.  He again reported no eye trouble during his May 1988 separation examination.  Physical examination at that time showed evidence of tattoos on the right upper arm, left breast and left scapula, but no other identifying body marks.  His eye evaluation was normal, with no evidence of any scarring, and vision was recorded as 20/20.  

To the extent the Veteran states he was punched in the left side of the face during service and sustained a black eye and a cut above his left eye requiring stitches, while the Veteran is competent to report symptoms capable of lay observation such as a cut and black eye, the Board does not find his assertions in this regard credible, as they are contradicted by the contemporaneous evidence of record.  Specifically, the lack of evidence of receipt of stitches in service despite treatment for other problems, the Veteran's explicit denial of any eye problems during active duty, and the lack of documentation of a left eye scar despite notations of other body marks at service separation render his report of an in-service injury not credible.  Accordingly, the second element of service connection is not established, and the claim fails on this basis.  Additionally, there is no competent and credible evidence of record suggesting a relationship between the Veteran's left eye scar and/or his reported blurriness and tearing and service.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral eye disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. Dental Disability

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

The Veteran contends that he has a dental disability that is related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  He specifically maintains that he had treatment on his two front teeth and that he was provided with temporary crowns.  He states that he was never provided with permanent crowns and that his teeth deteriorated.  The Veteran indicates that he received permanent crowns on his two front teeth once he was discharged from service.  He also reports that his wisdom teeth were removed during service.  See Scott, 789 F.3d at 1375.  

Here, the Veteran does not have a compensable dental disability, as there is no competent evidence showing a diagnosis of any of the disabilities listed under 38 C.F.R. § 4.150.  

Additionally, the Board observes that while the Veteran's service treatment records document dental treatment, they do not document any dental trauma, nor has the Veteran alleged such trauma.  See Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (service trauma in 38 U.S.C.A. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during a service member's performance of military duties). 

In this regard, the Board emphasizes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the RO for appropriate action.  

As the Veteran has not been diagnosed with a dental disability for which service connection for compensation purposes may be granted, the preponderance of the evidence is against the claim for service connection for a dental disability; there is no doubt to be resolved; and service connection for a dental disability for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

ORDER

Service connection for bilateral eye disability is denied.  

Service connection for a dental disability for compensation purposes is denied.  
REMAND

The Veteran states that his sinus, respiratory and testicular disabilities are related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  In relation to his respiratory and sinus disability claims, he also alleges asbestos exposure while living in an old barracks during service that had a damaged ceiling and leaked when it rained.  

The Veteran's service records indicate that he served at Camp Lejeune, North Carolina prior to 1987.  With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See VA Adjudication Procedure Manual, M21-1.IV.ii.2.C.5.o.  Therefore, his exposure to contaminated water is conceded.  However, it is unclear as to whether the Veteran was exposed to asbestos in service.  Attempts to verify such exposure should be made on remand.  See VA Adjudication Procedure Manual, M21-1.IV.ii.1.I.3.d-e.

Moreover, as he has not been afforded VA examinations in relation to his sinusitis, respiratory disorder, and testicular cyst claims, such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding VA treatment records should be obtained and added to the record.  Additionally, the Veteran indicated at the time of his Board hearing that he would submit records of his testicular cyst removal and sinus operation.  Although records of the sinus operation were subsequently furnished, no records pertinent to the cyst removal were submitted.  Accordingly, on remand, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following:  

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, to include records of his testicular cyst removal.

3.  Verify whether the Veteran was exposed to asbestos in service.  See VA Adjudication Procedure Manual, M21-1.IV.ii.1.I.3.d-e.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any currently diagnosed sinus disorder, to include documented sinusitis, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disorder had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; exposure to mold while living in old barracks; and/or asbestos exposure (if conceded).  

The examiner must specifically acknowledge and discuss the Veteran's reports of headaches, sinus pressure, difficulty breathing and sinus infections during and since service.  See Board Hearing Transcript (Tr.) at 9-12.
The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed respiratory disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any currently diagnosed respiratory disorder, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disorder had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; exposure to mold while living in old barracks; and/or asbestos exposure (if conceded).  

The examiner must specifically acknowledge and discuss the Veteran's reports of respiratory problems during service and since service, to include a persistent cough.  See Board Hearing Tr. at 16-17.

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his testicular disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any currently diagnosed testicular disorder, to include any residuals of a prior cyst removal, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disorder had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina

The examiner must specifically acknowledge and discuss the Veteran's reports of testicular problems during and since service.  See Board Hearing Tr.at 18-21.
The examination report must include a complete rationale for all opinions expressed.  

7.  Then, after taking any additional development deemed necessary, readjudicate the issues that remain on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


